DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are currently pending and prosecuted.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 August 2020 and 3 June 2021 is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al., U SPG-Pub 2019/0391672, hereinafter Fischer, in view of Shepelev, US PG-Pub 20121/0055806, hereinafter Shepelev.
Regarding Claim 1, Fischer teaches a control system for a vehicle interior (center console 10), comprising:
a control element (operating unit 12) for a user to interact with (Figs. 2-3, and corresponding descriptions), the control element comprising:
a conductive plastic sensing electrode (rotary adjuster 22) configured to provide one or more electrical signals ([0049]); 
wherein the conductive plastic sensing electrode is configured to be electrically connectable to a connection circuit board by means of mechanical and/or frictional engagement for measuring the one or more electrical signals ([0045]-[0049]), 
wherein the one or more electrical signals are provided in response to a change in capacitance caused by contact and/or movement of a conductive object and/or a pressure or force applied on/to the non-conductive plastic cover material on or over the sensing electrode ([0049]).
However, Fischer does not explicitly teach a non-conductive plastic cover material provided on or over the sensing electrode; wherein the control system of the vehicle for controlling one or more user controllable vehicle functions in response to the user interaction with the control element; and wherein the control system is connectable to an electronic control unit (ECU) of the vehicle.
Shepelev teaches a non-conductive plastic cover material provided on or over the sensing electrode (Shepelev: [0067]); 
wherein the control system of the vehicle for controlling one or more user controllable vehicle functions in response to the user interaction with the control element (Shepelev: [0030]-[0034]); and 
wherein the control system is connectable to an electronic control unit (ECU) of the vehicle (Shepelev: [0030]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the processing applications taught by Shepelev into the device taught by Fischer in order to allow the user to control various functions of the vehicle from the input unit (Shepelev: [0030]), thereby augmenting the user’s driving experience.
Regarding Claim 2, Fischer, as modified by Shepelev, teaches the control system of claim 1, wherein the conductive sensing electrode and the non-conductive cover material are formed by an injection moulding process (Fischer: Fig. 8, and corresponding descriptions); and, 
optionally or preferably, wherein the non-conductive cover material is substantially flexible/deformable and resilient (Shepelev: [0067]).
Regarding Claim 3, Fischer, as modified by Shepelev, teaches the control system of claim 1, wherein the connection circuit board comprises one or more sensing points for measuring the one or more electrical signals (Fischer: [0045]-[0049]), wherein the connection circuit board is configured to electrically connect the conductive sensing electrode to at least one of the one or more sensing points by means of mechanical and/or frictional engagement (Fischer: Figs. 1-3, and corresponding descriptions; [0045]-[0049]).
Regarding Claim 4, Fischer, as modified by Shepelev, teaches the control system of claim 1, wherein the conductive sensing electrode comprises a first portion configured to face and mechanically contact and/or engage a first sensing point on the connection circuit board to provide an electrical connection therebetween (Fischer: Figs. 1-3, and corresponding descriptions; [0045]-[0049]).
Regarding Claim 5, Fischer, as modified by Shepelev, teaches the control system of claim 4, wherein the mechanical engagement between the first portion and the first sensing point substantially prevents relative movement between the first portion and the first sensing point (Fischer: Figs. 1-3, and corresponding descriptions; [0045]-[0049]).
Regarding Claim 6, Fischer, as modified by Shepelev, teaches the control system of claim 4, wherein the first sensing point comprises an electrical connector having a substantially rigid mating portion, configured to mechanically contact, deform and/or penetrate the first portion of the conductive sensing electrode to provide an electrical connection therebetween (Fischer: Figs. 1-3, and corresponding descriptions; [0045]-[0049]).
Regarding Claim 7, Fischer, as modified by Shepelev, teaches the control system of claim 6, wherein the electrical connector is further configured to frictionally engage with the first portion of the conductive sensing electrode to secure the conductive sensing electrode to the connection circuit board (Fischer: Figs. 1-3, and corresponding descriptions; [0045]-[0049]); and/or 
wherein the connection circuit board comprises a securing element configured to frictionally engage with a corresponding securing portion of the conductive sensing electrode to secure the conductive sensing electrode to the connection circuit board (Fischer: Figs. 1-3, and corresponding descriptions; [0045]-[0049]); and, 
optionally or preferably, wherein the frictional engagement maintains the mechanical contact between the first portion and the first sensing point (Fischer: Figs. 1-3, and corresponding descriptions; [0045]-[0049]).
Regarding Claim 8, Fischer, as modified by Shepelev, teaches the control system of claim 7, wherein the electrical connector and/or securing element is or comprises a projection that projects from the connection circuit board (Fischer: Figs. 1-3, and corresponding descriptions; [0045]-[0049]), and wherein the first portion and/or securing portion of the conductive sensing electrode comprises a recess configured to frictionally engage with the projection (Fischer: Figs. 1-3, and corresponding descriptions; [0045]-[0049]); or
wherein the electrical connector and/or securing element is or comprises a recess, opening or through-hole in the connection circuit board (Fischer: Figs. 1-3, and corresponding descriptions; [0045]-[0049]), and wherein the first portion and/or the securing portion of the conductive sensing electrode is or comprises a projection configured to frictionally engage with the recess, opening or through-hole (Fischer: Figs. 1-3, and corresponding descriptions; [0045]-[0049]).
Regarding Claim 9, Fischer, as modified by Shepelev, teaches the control system of claim 1, wherein the control element comprises a plurality of said conductive plastic sensing electrodes and the non-conductive plastic cover material is provided on or over each of the plurality of sensing electrodes (Fischer: Figs. 1-3, and corresponding descriptions; [0045]-[0049]), each of the plurality of sensing electrodes being configured to provide a change in the one or more electrical signals in response to movement of a conductive object on/across the non-conductive material (Fischer: Figs. 1-3, and corresponding descriptions; [0045]-[0049]); and, 
optionally or preferably, wherein two or more adjacent one of the plurality of sensing electrodes are configured to interdigitate with each other in one or more directions (Fischer: Figs. 1-3, and corresponding descriptions; [0045]-[0049]), so as to provide a substantially smooth change in the one or more electrical signals in response to movement of said conductive object on/across the non-conductive plastic material (Fischer: Figs. 1-3, and corresponding descriptions; [0045]-[0049]).
Regarding Claim 10, Fischer, as modified by Shepelev, teaches the control system of claim 4, wherein the mechanical engagement between the first portion and the first sensing point permits movement of the first portion relative to the first sensing point whilst maintaining constant electrical contact with the first sensing point (Fischer: Figs. 1-3, and corresponding descriptions; [0045]-[0049]); and 
optionally or preferably, wherein the first portion is configured to permit the conductive sensing electrode to pivot/rotate about/around the first portion whilst maintaining constant electrical contact with the first sensing point (Fischer: Figs. 1-3, and corresponding descriptions; [0045]-[0049]).
Regarding Claim 11, Fischer, as modified by Shepelev, teaches the control system of claim 4, wherein the conductive sensing electrode comprises a second portion configured to face a second sensing point on the connection circuit board (Fischer: Figs. 1-3, and corresponding descriptions; [0045]-[0049]), and be movable and/or deformable in response to a pressure/force applied to the conductive sensing electrode from a rest position to first actuated position so as to change a distance between the second portion and the second sensing point (Fischer: Figs. 1-3, and corresponding descriptions; [0045]-[0049]); and, 
optionally or preferably, wherein the conductive sensing electrode is configured to pivot/rotate about/around the first portion from the rest position to the first actuated position (Fischer: Figs. 1-3, and corresponding descriptions; [0045]-[0049]); and, 
optionally or preferably, wherein the second portion is configured to move, or at least partially deform/bend, with respect to the first portion in response to a pressure or force applied to the second portion (Fischer: Figs. 1-3, and corresponding descriptions; [0045]-[0049]).
Regarding Claim 12, Fischer, as modified by Shepelev, teaches the control system of claim 4, wherein the conductive sensing electrode comprises a slot for receiving a portion of the connection circuit board (Fischer: Figs. 1-3, and corresponding descriptions; [0045]-[0049]), and wherein the conductive sensing electrode is configured to grip and/or frictionally engage the connection circuit board between opposing walls of the slot (Fischer: Figs. 1-3, and corresponding descriptions; [0045]-[0049]); and 
optionally or preferably, wherein the gripping action and/or frictional engagement maintains the mechanical contact between the first portion and the first sensing point (Fischer: Figs. 1-3, and corresponding descriptions; [0045]-[0049]).
Regarding Claim 13, Fischer, as modified by Shepelev, teaches the control system of claim 11, wherein the second sensing point is on the same side or the opposite side of the connection circuit board as/to the first sensing point (Fischer: Figs. 1-3, and corresponding descriptions; [0045]-[0049]).
Regarding Claim 14, Fischer, as modified by Shepelev, teaches the control system of claim 11, wherein the conductive sensing electrode comprises a third portion configured to face a third electrode on the connection circuit board (Fischer: Figs. 1-3, and corresponding descriptions; [0045]-[0049]), and be movable and/or deformable in response to a pressure/force applied to the conductive sensing electrode from a rest position to a second actuated position so as to change a distance between the third portion and the third sensing point (Fischer: Figs. 1-3, and corresponding descriptions; [0045]-[0049]).
Regarding Claim 15, Fischer, as modified by Shepelev, teaches the control system of claim 14, wherein the conductive sensing electrode is configured to pivot/rotate about/around the first portion from the rest position to the second actuated position (Fischer: Figs. 1-3, and corresponding descriptions; [0045]-[0049]); and, 
optionally or preferably, wherein the third portion is configured to move, or at least partially deform/bend with respect to the first portion in response to a pressure/force applied to the third portion (Fischer: Figs. 1-3, and corresponding descriptions; [0045]-[0049]); and/or 
wherein the third sensing point is located on the same side or the opposite side of the connection circuit board as/to the second sensing point (Fischer: Figs. 1-3, and corresponding descriptions; [0045]-[0049]); and/or 
wherein the first, second and third portions of the conductive sensing electrode are part of a unitary piece of conductive plastic, or wherein the first, second and third portions of the conductive sensing electrode are separate pieces of conductive plastic (Fischer: Figs. 1-3, and corresponding descriptions; [0045]-[0049]).
Regarding Claim 16, Fischer, as modified by Shepelev, teaches the control system claim 3, further comprising a measurement module connected to the one or more sensing points (Fischer: Figs. 1-4, and corresponding descriptions; [0045]-[0049]), the measurement module configured to: 
measure the one or more electrical signals (Fischer: Figs. 1-3, and corresponding descriptions; [0045]-[0049]); 
detect a user interaction with the control element based on the one or more electrical signals (Fischer: Figs. 1-7, and corresponding descriptions; [0045]-[0049]); and 
provide one or more control signals associated with the user interaction for the ECU (Shepelev: [0030]-[0034]); and, 
optionally or preferably, wherein the measurement module is mounted on or to the connection circuit board and connected to the one or more sensing points via one or more conductive tracks (Fischer: Figs. 1-3, and corresponding descriptions; [0045]-[0049]); or 
wherein the measurement module is separate from the connection circuit board and electrically connected to one or more conductive tracks on the connection circuit board via a flexible interconnect (Fischer: Figs. 1-3, and corresponding descriptions; [0045]-[0049]); and, 
optionally or preferably, wherein the flexible interconnect is or comprises one or more printed circuit boards, flexible printed circuit boards, wires and/or cables (Fischer: Figs. 1-3, and corresponding descriptions; [0045]-[0049]).
Regarding Claim 17, Fischer, as modified by Shepelev, teaches the control system of claim 1, wherein the connection circuit board further comprises a light emitting device and the control element further comprises one or more substantially transparent plastic light guide portions that extend through the conductive sensing electrode to guide light emitted from the light emitting device through the conductive sensing electrode (Fischer: Figs. 1-3, and corresponding descriptions; [0045]-[0049]); and, 
optionally or preferably, wherein the non-conductive plastic material is over-moulded onto the conductive sensing electrode and the one or more substantially transparent plastic light guide portions (Fischer: Figs. 1-3, and corresponding descriptions; [0045]-[0049]).
Regarding Claim 18, Fischer, as modified by Shepelev, teaches the control system of claim 16, further comprising a haptic feedback module in communication with the measurement module (Fischer: Figs. 1-3, and corresponding descriptions; [0045]-[0049]), and wherein the measurement module is configured to control the haptic feedback module so as to activate in response to detection of a user interaction (Fischer: Figs. 1-3, and corresponding descriptions; [0045]-[0049]); and, 
optionally or preferably, wherein the haptic feedback module is or comprises a vibration motor mounted on or to the connection circuit board (Fischer: Figs. 1-3, and corresponding descriptions; [0045]-[0049]).
Regarding Claim 19, Fischer, as modified by Shepelev, teaches the control system of claim 1, wherein the control element is shaped and configured to provide a touch button function, trackpad function, slider function, a static rotary knob function, push button function and/or a push or pull trigger/switch function (Fischer: Figs. 1-3, and corresponding descriptions; [0045]-[0049]).
Regarding Claim 20, Fischer, as modified by Shepelev, teaches the control system of claim 16, further comprising a plurality of said control elements, each control element mounted to the same connection circuit board (Fischer: Figs. 1-3, and corresponding descriptions; [0045]-[0049]); and, 
optionally or preferably, wherein the one or more sensing points of each control element is connected to the measurement module (Fischer: Figs. 1-3, and corresponding descriptions; [0045]-[0049]); and, 
optionally or preferably, wherein the non-conductive plastic cover material of each control element is a unitary piece of material provided over/around all of the control elements (Fischer: Figs. 1-3, and corresponding descriptions; [0045]-[0049]).
Regarding Claim 21, Fischer, as modified by Shepelev, teaches the control system of claim 1, further comprising a non-conductive plastic body for supporting the one or more of said control element in a control zone (Fischer: Figs. 1-3, and corresponding descriptions; [0045]-[0049]), wherein the non-conductive body is or comprises at least a part of one of the following parts of the interior of the vehicle (Fischer: Figs. 1-3, and corresponding descriptions; [0045]-[0049]): 
a door handle; a door trim panel; a dashboard element; a centre console; an armrest; a headrest, a steering wheel; or a seat element (Fischer: Figs. 1-3, and corresponding descriptions; [0045]-[0049]).
Regarding Claim 22, Fischer, as modified by Shepelev, teaches a vehicle (Fischer: [0042]), comprising:
an electronic control module (ECU) for controlling one or more user controllable vehicle functions (Shepelev: [0030]-[0034]); 
one or more user controllable systems comprising one or more of: 
electric windows, motorised seats, central locking, an audio system, an entertainment system, a navigation system, a climate control system, a cruise control system, and/or a lighting system (Shepelev: [0030]-[0034]); and 
a control system according to claim 1 (See rejection of Claim 1 above) in communication with the ECU so as to control the one or more user controllable vehicle functions in response to a user interaction with the control element (Shepelev: [0030]-[0034]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627